Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for analysis of physical media copies of wellbore schematics and the generation of corresponding digital wellbore schematics. The closest prior art, Ortiz et al. (USPAP       2018/0293,438), shows a similar system, in which, a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations comprising (Please note, figure 1): obtaining an image of a physical media wellbore schematic diagram for a wellbore (Please note, paragraph 0020. As indicated with all image patterns processed, a schematic topology is generated); identifying a layout type of the physical media wellbore schematic diagram in the image (Please note, paragraph 0020. As indicated the schematic topology is refined to reflect wellbore design best practices); performing text recognition and image recognition on the image to detect text information and object information based on the identified layout type (Please note, paragraph 0020. As indicated a source document having text, images or both is digitized. Text strings are identified in a coordinate map while images are defined as image patterns. The text strings may be associated with a particular image pattern. Each image pattern and its associated text strings are then compared to a wellbore component database to determine which wellbore component the image pattern best matches); classifying the text information into content features using a first classification model: classifying the object information into component features using a second classification model (Please note, paragraph 0020. As indicated a source document having text, images or both is digitized. Text strings are identified in a coordinate map while images are defined as image patterns. The text strings may be associated with a particular image pattern. Each image pattern and its associated text strings are then compared to a wellbore component database to determine which wellbore component the image pattern best matches. Based on a match, the wellbore component is then associated with the coordinate map previously generated); and applying engineering constraints to the content features and component features to produce structured wellbore schematic data (Please note, paragraph 0020. As indicated with all image patterns processed, a schematic topology is generated. In one or more embodiments, the schematic topology is refined to reflect wellbore design best practices. Thereafter, for one or more components in the refined wellbore topology, to the extent that such components are tools or other equipment in the wellbore, a product database may be searched to select the most desirable component of a particular type from a group of components of that same type. Finally, a well schematic for a particular point in time may be generated. The generated well schematic may reflect the most likely well schematic for that point in time). However, Ortiz et al. fail to address: regarding claim 1,“for editing the image to remove the classified component features; performing image recognition on the edited image to detect additional object information; classifying the additional object information into additional component features using a third classification model”; regarding claim 8,“for classifying the text information into content features using a first classification model, wherein the content features include at least two of depth information, location information, assess procurement, length of time drilled, or remaining asset; classifying the object information into component features using a second classification model, wherein the component features include at least two of casing, tubing, perforation, liner, packer, or machinery information”; regarding claim 14,“for comparing the structured wellbore schematic data to a second structured wellbore schematic data associated with a second wellbore to identify differences in component features and content features and adjusting drilling operations associated with at least one of the wellbore or the second wellbore, based on the identified differences in component features or content features”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, January 14, 2022